Title: From George Washington to Daniel Parker, 12 September 1783
From: Washington, George
To: Parker, Daniel


                  
                     Sir
                     Rocky Hill 12th of Sep. 1783
                  
                  If you have not already sent the two Pipes of wine to Virginia which you promised to do, and it is no disappointmt to you, to retain one of them, the other will be sufficient for my purpose, as I have just got an Acct of the arrival of two other Pipes of Madeira in Maryland, for my use.
                  If there are Wine & Beer Glasses (the latter of the same shape but larger) exactly like those which Mr Frauncis brought to Orange Town; of which he will have a perfect recollection, I should be glad, if an opportunity offers to Alexandria, to get six dozn or more of the first, and three dozn of the latter with as many water or finger glasses together with a dozn & half of Neat quart Decanters and as many Water Bottles for Table use, carefully packed (which I am sure Mr Fraunces will see to the doing of for me) and sent to that place.
                  The cost of these, together with the Pipe of Wine, and such other things as have been got on my private Acct by yourself or Colo. Smith, please to forward; and I will remit you the amount in Bank Bills by the first safe conveyance which shall present itself to me.
                  If there are none of the kind of Glasses here described (which pleased my fancy) remaining, I would buy more; as I may have an oppertunity of endulging my taste in another kind at Philadelphia (as I return home) upon as good terms as the New York Markets afford.
                  If a neat, & compleat sett of Bleu & White Table China could be had upon pretty easy terms, be pleased to inform me of it, and the Price—not less than six or eight dozn Shallow & a proportionable number of Deep & other Plates, Butter Boats, Dishes & Tureens, will suffice.  These things sometimes come in compleat setts ready packed— shou’d this be the case, altho’ there may be a greater number of Pieces than I have mentioned, I should have no objection to a case on that acct.
                  Be so good as to let me have your answer as soon as convenient, as it will prevent an application elsewhere, or may render one necessary—I wish also to know if you have received a line from Colo. Cob respecting Tea &ca.  I am Sir Yr Most Obt Hble Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Will you be so good as to inform me what goods—for family use—are very low in New York, and if they are to be had cheaper, than Goods of the same kind & quality at Philadelphia.
                  
                  
                     Go: W.
                  
               